Title: José Corrêa da Serra to Thomas Jefferson, 16 June 1816
From: Corrêa da Serra, José
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia 16. June. 1816
          
          Your kind Letter of the 5 of this month reached me in due time, and i must entreat your forgiveness for not answering it sooner, neither my health, nor the hurry to finish the botanical course in which i was engaged without defrauding my hearers of any of the promised Lectures have given me a moment’s rest. Under severe rhumatic pains, i have Lectured almost every day in the afternoon, and gone to the fields in a gig every morning to collect the necessary plants. I feel very sensible to your congratulations, as to every sign of kindness from you, as to the thing itself though i must value it, does not make a great impression on me. It is somewhat Like Persimmon fruit, comes Late, and has been ripened by hard frosts. One of the clear advantages i find in it, is that by keeping me in America, it ensures me a greater number of pilgrimages to Monticello. Three other pocket books of Capt. Lewis have been found among the papers of Dr Barton, and that was all that existed in the Drs hands, but all the remaining papers concerning that expedition i have found deposited with Mr Nicholas Biddle, who tells me he is ready to give them, on receiving an intimation to do so, from Genl Clarcke from whom he had them. You see that i have done every thing in my power to satisfy your wishes, and you may be sure that will be the case in every occasion to serve you.
          Lately, Litterary presents from Paris, after long delays, have at Last reached my hands, in them i have found the prescription of a new impenetrable cement, which i enclose in this Letter. Mr Blainville has published a Little memoir of ingenious conjectures to show that your Megalonyx is the Grisly Bear of the Missouri. what he says is very cleaver, but not sufficient to bring conviction, and he himself avows it. This memoir is printed in the journal de physique, and is not among the presents i received,
			 otherwise i would have sent it to you. My best respects to Mrs and Mr Randolph, and souvenirs to all your family. I expect to be able to  renovate them personally in a few weeks.
          I remain with the highest esteem and respect
          
             Most sincerely yours
            J. Corrèa de Serra
          
        